206 A.D.2d 913 (1994)
614 N.Y.S.2d 841
Sunrise Properties, Inc., et al., Petitioners,
v.
Jamestown Urban Renewal Agency, Respondent
Appellate Division of the Supreme Court of the State of New York, Fourth Department.
July 15, 1994
Present  Denman, P. J., Green, Balio, Wesley and Davis, JJ.
Determination unanimously confirmed without costs and petition dismissed.
Memorandum:
Petitioners contend that respondent's condemnation of their property did not serve a public use, benefit or purpose. We disagree. EDPL 207 is a summary proceeding in which the scope of review is expressly limited to, among other relevant factors, whether a public use, benefit or purpose will be served by the proposed acquisition (Matter of Waldo's, Inc. v Village of Johnson City, 74 N.Y.2d 718, 720; Matter of Jackson v New York State Urban Dev. Corp., 67 N.Y.2d 400, 418). If an adequate basis for a determination is shown "and the objector cannot show that the determination was `without foundation', the agency's determination should be confirmed" (Matter of Jackson v New York State Urban Dev. Corp., supra, at 425, quoting Long Is. R. R. Co. v Long Is. Light. Co., 103 AD2d 156, 168, affd 64 N.Y.2d 1088; see, Matter of Waldo's, Inc. v Village of Johnson City, supra; Matter of Neptune Assocs. v Consolidated Edison Co., 125 AD2d 473). Respondent determined that condemnation of the property would create jobs, provide infrastructure, and possibly stimulate new private sector economic development. Those findings establish that the condemnation serves a public benefit.
The fact that a private party will benefit from respondent's condemnation does not invalidate the determination "so long as the public purpose is dominant" (Matter of Waldo's, Inc. v Village of Johnson City, supra, at 721; see, Yonkers Community Dev. Agency v Morris, 37 N.Y.2d 478). The emphasis on the impact that the condemnation will have on petitioners' business is misplaced. Our review is limited to whether community benefit will be the dominant result of the project (see, Matter of Waldo's, Inc. v Village of Johnson City, supra). The finding of respondent that the property is underutilized is equivalent to a determination that condemnation of the property and subsequent development will serve a public purpose (cf., Yonkers Community Dev. Agency v Morris, supra; City of Buffalo Urban Renewal Agency v Moreton, 100 AD2d 20). (Original Proceeding Pursuant to EDPL 207.)